Title: To James Madison from James Monroe, 12 January 1796
From: Monroe, James
To: Madison, James


Dear sir
Paris January 12h. 1796.
Yours of the 6h. of April is the last I have received from you, though since that period I have written you eight or ten at least. The theatre too on which you are, has been and probably will continue to be an interesting one, for it is presumeable the same subject which creates such solicitude among the People at large, will produce a like effect among their representatives. Certain it is, that the temper which was shewn upon that subject by the people with you, has produced a happy effect here, and moderated greatly the resentment which began to display itself, before their sentiments were known: for as soon as this government saw that the people were dissatisfied with the treaty, and that a strong motive for their dissatisfaction proceeded from the interest they took in the welfare of france, from that moment it was obvious its chagrine diminished, and that in sympathy with us again, it gradually lost sight at least to a certain degree, of its own concerns, so far as they were supposed to be affected by that treaty, and became instead of a party in, a spectator of ours. This is the external view of the effect which Mr. Jays treaty and its incidents produced upon the Councils and people of france, and more than the external view I cannot give you, for I deemed it upon every principle most suitable for me to stand aloof upon that subject never touching on it, except when mentioned informally to me, and then confining myself strictly within the limits observed by the other party, giving such explanations only as were sought, and inculcating always good temper and moderation on the part of this government towards us as the surest means whereby to unite for ever the two republics, whether therefore the subject has been acted on by the directoire or will be, or what will be the result in case it is I cannot tell you.
The progress of this government is so far wise, steady and ene[r]getic. Its outset was distinguished by an effort to introduce into every department of the administration the most rigid œconomy, and whereby many abuses were reformed, and the public expenditure greatly diminished. The finances were in the utmost confusion, the assignats having depreciated almost to that point beyond which they would not circulate, and there was no other resource. The directoire exposed freely this state of the nation demanding funds to carry on the war, and adding without which it could not be carried on, recommending too at the same time the project of a forced loan, whereby about twenty five millions sterling in specie would be raised, and which was adopted. By this project the assignats were to be redeemed or taken in, in discharge of the loan at one hundred for one, and which would consume of it, about twelve millions sterling, rather less than one half of the loan, specie and produce only are admitted for the residue. This loan however forms a fund upon which the assignats may be circulated again, and upon which they will most probably, for a while and until some more complete system is adopted, be circulated again. By this paper I am told a great portion of the ancient debt is discharged, so that by it the war has not only been carried on to the present stage (deducting the amount of the national domains that are sold and paid for) for nothing, but the nation exonerated from a considerable portion of that debt, which depressed it before the war. This loan is now collecting and without exciting any great murmur among those upon whom it falls. The forms of business too in both houses are correct and discreet, according to our ideas on the subject, and their attention seems so far to have been bestowed on the most urgent topics, and in general the result such as might have been wished. In short in every respect the character of the public councils has greatly altered for the better; the effect whereof is plainly to be discerned in the public opinion as well as public measures: for you observe among all classes an increasing opinion of personal safety, at the same time that the government displays a degree of energy that was never surpassed before. The royalists begin to despair for they know that the hopes of royalty are gone as soon as the genuine character of republican government is unfolded. Their hopes were founded in the continuance of anarchy and confusion, to promote which of course all their efforts were united. Intemperate zeal too is restrained, but the restraint is always easy, indeed it is a self-one, or rather it does not exist, when the administration possesses the confidence of the People and wields the government according to their wishes. I give you the aspect up to the present time, and to which I add with pleasure that the probability is it will continue.
You will doubtless hear before this reaches you that there is a truce between france and Austria, and which was asked by the Austrian generals. When a truce is asked and granted it argues that neither party has essentially the advantage over the other, or it would neither be asked or granted, and such was I believe the fact in the present instance. The proposition from Austria was for a truce for three months, but admitted by the Directoire for one only. What the motives of Austria are, is unknown: that peace is among them, perhaps the principal one is presumeable. By some it is suspected that the Message of the English King to his Commons, was the immediate stimulus, since as the same Persons suspect, that measure was taken in haste, in accommodation with existing circumstances on the spot, and of course without the knowlege of Austria, whereby and especially as the former objects of the war were abandoned, a disposition for peace avowed, the jealousy of that power was excited. Perhaps however it may be a mere financing project on the part of Austria, in the hope that by appearing to seek peace a loan for the next campaign may be more easily obtained from England. But my opinion is, there is a negociation for peace depending, and which may probably have that issue with Austria, if not with other powers and the southern more especially. The moment Austria makes up her mind to yield Belgia, the war with her is over, and the ruin of her army in italy with other events, may have inclined her to that measure, whilst the light advantages she has gained on the Rhine may have suggested the idea that now is the time to treat with some apparent credit. But with England there will probably still be difficulties, for I think france will never hear a proposal from her upon the subject of peace, that is not preceded by a declaration that she will restore every thing taken since the commencement of the war from herself and Holland, and which it is possible her present superiority at sea may prevent: certainly it would prevent it, if the discontents of the People there, and which daily increase on account of the scarcity of bread, and the dearness of it, which latter proceeds not more from that cause, than the superabundant circulation of paper, which raises the price of every thing, and threatens more fatally to impair the manufactures and commerce of that Country, than even long and destructive wars by all their other evils.
You will also have heard of the demand of Count Carletti Minister &c. from Toscany to visit the “unfortunate daughter” of Louis 16h. who was on her departure for Basle, to be exchanged for Bournonville and several of the deputies who were surrendered to the Austrians by Dumourier, and of the Manner in which that interference was resented by the directoire; suspending all intercourse with him, and ordering him forthwith without the bounds of the republic. The Count explained and expostulated but without effect. The diplomatic Corps convened, and by some of whom it was urged, that the Count could not be Suspended, and ordered without the republic by any but his own Sovereign, except in case of conspiracy: that the order to that effect was of course a violation of the rights of nations. And by others it was urged that every government had a right to rid itself of a minister who gave offence, and by its own means: that to demand his recall, was upon trivial occasions the ordinary usage, but that it was not prescribed by the law of nations, but by that of civility and good manners only. Was this however a light occasion, a demand by the representative of a foreign power to visit the “unfortunate &c” thereby stigmatizing the revolution and reproaching france for that effort which she deems a glorious one? If demands of this kind are allowed from the representatives of other powers, what kind of demands will be inhibited? And if it be meant to check such, is it not best to do it upon such occasion, and in such manner as the present, whereby the sense of the french government being decisively pronounced, will be well understood at home and abroad? The meeting broke up without a decision; notwithstanding which it was published in all the gazettes, that the whole diplomatic corps had united in a remonstrance to the directoire against its procedure in this case without effect. Upon which another meeting was called and held for the purpose of expressing to the government, the sense which the members of that corps felt of the injury, which was done them by that misrepresentation, and to request of the Minister of foreign affairs since he knew that no such step was taken, that he would contradict the report. Upon this proposal too no decision was obtained: by it however the spirit of some of the Members of that Corps was checked, and the body itself perhaps freed from like attempts, to involve it in the interior and revolutionary politics of france, and against the spirit of the revolution, for the future. But the Count replied to this government, he would not withdraw until he had the order of his own, upon which it was notified to him if he did not commence his route within twenty four hours, he should be sent out by force, and to which a like reply was given. The twenty four hours expired at which moment a Commissary with a Carriage attended to take his orders for Basle, and by means whereof he was conducted to Basle, and with all convenient speed. The Communication of this event, and its incidents was made by the french minister to the Grand Duke &c. by whom it was well received: for instead of taking it in high dudgeon as was expected by many, he dispatched immediately, and upon the first intimation of it, a minister plenipotentiary (the prince of ) for the express purpose of disavowing the demand of Carletti, and declaring his respect for the french government, and so rapid were the movements of this Envoy, that he is already on the ground, and has already made his disavowal to the Minister of foreign affairs. By this measure therefore the french government has lost nothing without, and certainly within, and especially by the manner in which it has terminated, it will acquire great respect.
I am inclined to believe that England does not mean to execute the treaty & intends to justify her evasion by any obstacles the H. of R. may throw in its way. If then any thing is done it is to be hoped the administration will immediately change to give an opportunity to try the effect of other councils it is late to do it but I think not too late.
Of the above except the last paragh. I have sent copies somewhat modified to Colos. Burr & Langdon. You will excuse me to Tazewell, Mason, Beckley, Butler & Brown & other friends, to whom you will make my best respects.
